Case 1:16-cv-07586-AJN-BCM Document 160-1 Filed 12/03/19 Page 1 of 9




           Exhibit A
Case 1:16-cv-07586-AJN-BCM Document 160-1 Filed 12/03/19 Page 2 of 9




          UNITED STATES DISTRICT COURT
          SOUTHERN DISTRICT OF NEW YORK:
          INDEX NO. 16-CV-07586(AJN)

          - - - - - - - - - - - - - - - - - - - - - - x

           MOLLY GREEN, on behalf of herself and all others
          similarly situated,

                                     Plaintiff,

                                     -against-

           HUMANA AT HOME, INC. d/b/a SENIORBRIDGE FAMILY
          COMPANIES, INC.

                                     Defendant.

          - - - - - - - - - - - - - - - - - - - - - - X

                PLACE:   Joseph & Norinsberg, LLC
                         225 Broadway, Suite 2700
                         New York, New York 10007

                DATE:    NOVEMBER 26, 2018

                TIME:    10:30 AM


               EXAMINATION BEFORE TRIAL of KATHY DRISCOLL, held
          at the above time and place pursuant to order, taken
          before TAYLOR KEHOE, a reporter and Notary Public
          within and for the State of New York.
Case 1:16-cv-07586-AJN-BCM Document 160-1 Filed 12/03/19 Page 3 of 9
           Driscoll Kathy 11-26-2018              Page 2 of 146

 1

 2                       A P P E A R A N C E S

 3 Joseph & Norinsberg, LLC
    Attorney for the Plaintiff
 4    225 Broadway, Suite 2700
      New York, NY 10007
 5
   BY: CHAYA GOURARIE, ESQ.
 6     T: 212-227-5700
       E: Chaya@NorinsbergLaw.com
 7

 8 Jackson Lewis P.C.
    Attorney for the Defendant
 9    58 South Service Road, Suite 250
      Melville, NY 11747
10
   BY: NOEL P. TRIPP, ESQ.
11     T: 631-247-0404
       E: Noel.Tripp@JacksonLewis.com
12

13

14 TAYLOR KEHOE
   Reporter
15

16

17

18

19

20

21

22

23

24

25

                            Reporting USA
               Texas | New York | Florida | California
Case 1:16-cv-07586-AJN-BCM Document 160-1 Filed 12/03/19 Page 4 of 9
          Driscoll Kathy 11-26-2018              Page 44 of 146

 1         Q.    How would that address the raising costs

 2 associated with the home care regulation?

 3         A.    In a private pay competitive market, it may

 4 make the charge for a live-in unrealistic for the

 5 consumer that might buy it.

 6         Q.    Did there come a time that Humana decided not

 7 to reclassify the workers as non-exempt after all?

 8               MR. TRIPP: Objection.

 9         A.    In late December, early January -- late

10 December of 2014, early January of 2015, after we

11 received notification that there was a decision

12 vacating the home care regulation, we decided to -- we

13 decided to not go forward with it at that time for

14 January 1st, 2015.

15         Q.    The ruling vacating -- the DOL rule came down

16 January 14th, 2015.         Is it your testimony that Humana

17 made this decision not to reclassify the workers as

18 non-exempt on some date after January 14, 2015?

19               MR. TRIPP: Objection.

20         A.    There were communications that were earlier

21 than the final decision than on January 14th, that

22 indicated that that might be the case.              So over that

23 few week period, specifically one right around, I

24 believe, a few days before the holidays then.

25         Q.    And when you say, 'a few days before the

                             Reporting USA
                Texas | New York | Florida | California
Case 1:16-cv-07586-AJN-BCM Document 160-1 Filed 12/03/19 Page 5 of 9
          Driscoll Kathy 11-26-2018              Page 53 of 146

 1 care regulation versus private enforcement?

 2               MR. TRIPP: Objection.

 3         A.    I don't believe that we did.

 4         Q.    As you sit here today, do you think that's an

 5 important distinction?

 6               MR. TRIPP: Objection.

 7         A.    I would just go back to my previous

 8 statement, that I think that anybody can bring suit at

 9 any time. I...

10         Q.    Directing your attention to January 1, 2015,

11 on that day, January 1, 2015, did Humana reclassify

12 home health care workers as non-exempt in compliance

13 with the home care regulation of January 1, 2015?

14               MR. TRIPP: Objection.

15         A.    No, we did not.

16         Q.    Why didn't Humana reclassify its home health

17 care workers as non-exempt in compliance with the home

18 care regulation of January 1, 2015?

19               MR. TRIPP: Objection.

20         A.    We had everything ready to do so. The

21 reported facts that we had that we previously discussed

22 from late December, with an imminent ruling that would

23 give us indication and guidance of what would the go

24 forward look like, was expected within a week or two

25 according to most of the information that we have had

                             Reporting USA
                Texas | New York | Florida | California
Case 1:16-cv-07586-AJN-BCM Document 160-1 Filed 12/03/19 Page 6 of 9
          Driscoll Kathy 11-26-2018              Page 104 of 146

 1         Q.      I'd like to show you what's been marked as

 2 Plaintiff's Exhibit L.          It's a caregiver employment

 3 agreement directed to Molly Green, dated April 21,

 4 2015.        Bates stamp number is Defendant's 000159.              Do

 5 you recognize this document?

 6         A.      Yes.

 7         Q.      What do you recognize it to be?

 8         A.      The caregiver employment agreement.

 9         Q.      Were you involved in developing this

10 agreement?

11                 MR. TRIPP:   Objection.

12         A.      I don't recall if this particular version.

13 I'm sure it was the same group that was responsible for

14 developing much of the job description, etcetera.

15         Q.      And were you a part of that group?

16         A.      Yes.

17         Q.      It states at the top, "SeniorBridge Family

18 Companies (NY) Inc." To your knowledge, is this

19 caregiver agreement used by all SeniorBridge branches

20 of New York?

21                 MR. TRIPP:   Objection.

22         A.      Yes.

23         Q.      To your knowledge, is this caregiver

24 employment agreement still being used today?

25                 MR. TRIPP:   Objection.

                              Reporting USA
                 Texas | New York | Florida | California
Case 1:16-cv-07586-AJN-BCM Document 160-1 Filed 12/03/19 Page 7 of 9
          Driscoll Kathy 11-26-2018              Page 105 of 146

 1         Q.    To your knowledge, is this template of the

 2 SeniorBridge employment agreement still being used

 3 today?

 4         A.    I'm not -- I don't know if it's the template

 5 they're using today.

 6         Q.    How many SeniorBridge branches are there in

 7 New York?

 8               MR. TRIPP:     Objection.

 9         A.    I believe there are four.

10         Q.    On or about 2015, were there four branches at

11 that time to your knowledge?

12         A.    I believe there were four then.

13         Q.    Directing your attention to the pay rates.

14 Hourly pay rate:        $10 per hour.      Live-in pay rate:        130

15 for five days per day and 150 for seven days per day."

16 Do you see that?

17         A.    I do.

18         Q.    Are these pay rates consistent with the home

19 care regulation of January 1, 2015?

20               MR. TRIPP:     Objection.

21         A.    This was following the guidelines for day

22 rates and exemption for live-in workers while this was

23 pending, while the appeal was pending or the appeal was

24 being made.

25         Q.    To your knowledge, how would the rates be

                             Reporting USA
                Texas | New York | Florida | California
Case 1:16-cv-07586-AJN-BCM Document 160-1 Filed 12/03/19 Page 8 of 9
          Driscoll Kathy 11-26-2018              Page 106 of 146

 1 different if this agreement had been in compliance with

 2 the home care regulation --

 3               MR. TRIPP:     Objection.

 4         Q.    -- of January 1, 2015?

 5               MR. TRIPP:     Even I don't know what that

 6               question means.

 7         Q.    To your knowledge, is the pay rate of $130

 8 per day for five days a pay rate that is consistent

 9 with the home care regulation of January 1, 2015?

10               MR. TRIPP:     Objection.      Asked and answered.

11         Q.    You can answer.

12         A.    I think you need to say it again then.

13         Q.    The pay rate represented here on the second

14 line, so it's $130 per day for five days for a live-in,

15 is that a pay rate that is consistent with the home

16 care regulation of January 1, 2015?

17               MR. TRIPP:     Objection.      Asked and answered,

18               and it calls for a legal conclusion.

19         Q.    You can answer.

20         A.    It's a pay rate that is consistent with the

21 live-in exemption that we were following, at that time,

22 while the home care regulation had been invalidated and

23 appeal was pending.

24         Q.    And the pay rate of $150 per day for seven

25 days for a live-in, is that a pay rate that's

                             Reporting USA
                Texas | New York | Florida | California
Case 1:16-cv-07586-AJN-BCM Document 160-1 Filed 12/03/19 Page 9 of 9
          Driscoll Kathy 11-26-2018              Page 107 of 146

 1 consistent with the home care regulation of January 1,

 2 2015?

 3               MR. TRIPP:     Same objections.

 4         A.    The pay rate that's consistent with the

 5 companion exemption for a live-in. After that, the home

 6 care regulation was invalidated and an appeal was

 7 pending.

 8         Q.    You stated earlier that you had been deposed

 9 before, correct?

10         A.    Yes.

11         Q.    What was that in connection with?

12         A.    It was in connection with a termination of an

13 employee.

14         Q.    Was that the only time you were deposed?

15         A.    Yes.

16         Q.    Have you ever been a plaintiff or defendant

17 in any other lawsuits?

18         A.    No.

19         Q.    Have you ever been convicted of a crime?

20         A.    No.

21         Q.    Were you at all involved in gathering

22 documents for production in this litigation?

23               MR. TRIPP:     Objection.

24         A.    No.

25               MS. GOURARIE:      Let's go off the record.

                             Reporting USA
                Texas | New York | Florida | California
